IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs March 14, 2017

                  STATE OF TENNESSEE v. DANIEL INMON

                Appeal from the Circuit Court for Rutherford County
                      No. M-73182        Royce Taylor, Judge
                     ___________________________________

                 No. M2016-00596-CCA-R3-CD – Filed June 22, 2017
                      ___________________________________

Pro se Defendant, Daniel Inmon, was indicted by the Rutherford County grand jury with
four counts of educational neglect, Tennessee Code Annotated sections 49-6-3001 to
-3006, a class C misdemeanor, for failing to cause his four children to attend school for a
period of seventeen days. He was subsequently convicted as charged and sentenced to
thirty days supervised probation for each count, to be served consecutively. On appeal,
the Defendant argues that the evidence was insufficient to sustain his convictions. Upon
our review, we affirm the judgments of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and ROBERT W. WEDEMEYER, JJ., joined.

Daniel Imon, Murfreesboro, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; Jennings H. Jones, District Attorney General; and John Zimmermann,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

        On September 17, 2015, the Defendant attempted to turn himself into the
Rutherford County Sheriff’s Office for not taking his children to school but was unable to
do so. In response, Officer Mathew Harvey of the Murfreesboro Police Department went
to the Defendant’s home to perform a child welfare check. Upon arrival, Officer Harvey
encountered the Defendant, who was cordial and aware of the children’s absence from
school. Officer Harvey intended to issue a misdemeanor citation in lieu of the
Defendant’s arrest for the instant offense, but the Defendant insisted on “going straight to
jail so that he could talk to the Magistrate.” The Defendant told Officer Harvey that his
children had been absent from school because “there was a form that the school asked
them to fill out [and] he refused to sign it.”

       Crystal Farris with Murfreesboro City Schools testified that she was responsible
for maintaining the city school attendance records for 2014. She obtained the records for
the Defendant’s four children. The Defendant stipulated that his children had not
attended school “since August 22,” and the records were admitted into evidence. The
records showed that all four of the Defendant’s children had been absent from school for
over seventeen days. The Defendant’s children did not miss school due to a medical
condition, and they were not enrolled in any other type of school.

       Lee Wilkerson, the principal at Cason Lane Academy in Murfreesboro, testified
that the Defendant’s home was zoned for Cason Lee Academy and his children attended
the school in 2014 and 2015. Based on the age of the children, they were subject to the
compulsory school attendance laws. Principal Wilkerson said the last day the children
attended school was on August 22, 2014, but they attended a half day of school on
August 5, 2015. The Defendant did not provide the school with any formal excuse
accounting for the absence of the children.

       Asked if he knew any reason why the Defendant kept his children from attending
school, Principal Wilkerson replied

             There was a -- first of all, there was a homework policy on the part
      of our third grade teachers. And it had been a long standing policy that in
      order to encourage children to return paperwork documents that were sent
      home to be signed and returned to the school, there was a provision within
      this homework policy that would have after a certain number of days
      resulted in a missed assignment.

             A missed assignment would be considered basically a zero on
      homework assignment that would be -- it constituted 10 percent of the
      grade, the homework assignments in general. So, those missed assignments
      were -- it was a way to try and encourage communication between the
      parents and the schools about the documents that we would send.

             And that was questioned. And I agreed that that was in the current
      day and age that children should not be held accountable for the action or
      inaction of the parent as it relates to school documents.

            And, so, we revoked that policy within a couple of days of it being
      brought up that it was onerous to the family.
                                          -2-
       Principal Wilkerson said the change in the homework policy occurred on August
25, and the Defendant was notified of the change by email on the same day. He
confirmed that the Defendant was the father and legal guardian of the four children listed
in the indictment and that the children had been eligible to return to school for over a
year. Finally, Wilkerson said the Defendant was never told that the children could not
return without completing certain documents and that they were not required to return
any documents to the school. On cross-examination, the Defendant, acting pro se,
questioned Principal Wilkerson extensively regarding the specifics of the homework
policy and other school documents requiring a parent’s signature. The State rested.

       The Defendant’s wife, Laura Inmon, testified that she had been “home
school[ing]” the children and kept an attendance record for them, which was admitted
into evidence. She explained that the children had attended school for the entire year, but
she had failed to file an attendance report with the State. She said the “strife” with Cason
Lane Academy began when her son “was concerned about not getting these contracts
turned in[.]” She contacted a teacher at the school, who confirmed that if the forms were
not turned in her son would “get a missed assignment[.]” The next day, her daughter
returned to school without the forms and was “set out for recess because the forms were
not turned in[.]” She said in the prior years that her children attended Cason Lane
Academy they did not return the forms and were not penalized.

        On cross-examination, she said she did not know the school had changed its
homework policy after their complaint. She also did not know that the local school
director had to be notified if a parent intended to home school their children. She
clarified that the children were not enrolled in a home school program but that she
ensured they were learning while not in school.

        The Defendant, acting pro se, testified in narrative form for the better part of
twenty pages of the trial transcript. He was generally aggrieved with the contracts
required by the school to be signed by parents. In closing argument, the Defendant said,
“We - - the children were schooled all year. And they learned . . . . And I want you to
understand that I did this on purpose. I withheld this attendance report because it was
easy. Here I am. And that this is a situation where you can’t be mean to kids, period.
You can’t.” Following closing argument by the State, the jury convicted the Defendant
as charged, and he later received an effective sentence of 120 days probation. He then
filed a timely notice of appeal.

                                           ANALYSIS



                                           -3-
        As we understand the Defendant’s brief, he challenges the sufficiency of the
evidence supporting his convictions. To the extent that the Defendant raises other issues
on appeal, those issues are waived because he failed to file a motion for new trial. A
failure to file a motion for new trial waives all issues for appellate review other than the
sufficiency of the evidence and sentencing. See Tenn. R. App. P. 3(e); State v. Bough,
152 S.W.3d 453, 460 (Tenn. 2004). The State contends, and we agree, that there was
more than sufficient evidence to support the convictions in this case.

        “Because a verdict of guilt removes the presumption of innocence and raises a
presumption of guilt, the criminal defendant bears the burden on appeal of showing that
the evidence was legally insufficient to sustain a guilty verdict.” State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009) (citing State v. Evans, 838 S.W.2d 185, 191 (Tenn.
1992)). When a defendant challenges the sufficiency of the evidence, the standard of
review applied by this court is “whether ‘any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.’” State v. Parker, 350 S.W.3d
883, 903 (Tenn. 2011) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
Similarly, Rule 13(e) of the Tennessee Rules of Appellate Procedure states, “[f]indings of
guilt in criminal actions whether by the trial court or jury shall be set aside if the evidence
is insufficient to support the finding by the trier of fact of guilt beyond a reasonable
doubt.” When this court evaluates the sufficiency of the evidence on appeal, the State is
entitled to the strongest legitimate view of the evidence and all reasonable inferences that
may be drawn from that evidence. State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011)
(citing State v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010)).

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Sutton, 166 S.W.3d 686,
691 (Tenn. 2005); State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998). The standard of
review for sufficiency of the evidence “‘is the same whether the conviction is based upon
direct or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The jury as the trier of
fact must evaluate the credibility of the witnesses, determine the weight given to
witnesses’ testimony, and reconcile all conflicts in the evidence. State v. Campbell, 245
S.W.3d 331, 335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim.
App. 1978)). Moreover, the jury determines the weight to be given to circumstantial
evidence and the inferences to be drawn from this evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence are questions
primarily for the jury. Dorantes, 331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d
646, 662 (Tenn. 2006)). When considering the sufficiency of the evidence, this court
shall not substitute its inferences for those drawn by the trier of fact. Id.



                                             -4-
       “Every parent, guardian or other legal custodian residing within this state having
control or charge of any child or children between six (6) years of age and seventeen (17)
years of age, both inclusive, shall cause the child or children to attend public or nonpublic
school, and in event of failure to do so, shall be subject to the penalties provided in this
part.” See T.C.A. § 49-6-3001(c)(1). A violation of Tennessee Code Annotated section
49-6-3001(c)(1) constitutes educational neglect and is subject to imprisonment for no
greater than thirty days, or a fine not to exceed $50, or both. See T.C.A. § 40-35-
111(e)(3).

       The Defendant does not dispute any particular element or aspect of the educational
neglect statute. In fact, he conceded at trial and on appeal that he kept his children from
attending a school as required by law “on purpose” based on a dispute with the local
school. However, the criminal justice system is not the appropriate arena to address the
Defendant’s complaints with the educational system. Upon our review, the school
attendance records and the testimony at trial revealed that the children had not attended
school for almost a year. Neither the Defendant nor his wife provided the school with a
formal excuse accounting for their children’s absence. Although his wife testified the
children were being home-schooled, she acknowledged that the children were not
enrolled in a home school program and that she had not notified the local school director
as required by law. We therefore conclude that any rational trier of fact could have found
that the Defendant failed to require his four children to attend school in violation of the
educational neglect statute. He is not entitled to relief.

                                     CONCLUSION

       Upon review, we affirm the judgments of the Rutherford County Circuit Court.


                                                        ____________________________
                                                         CAMILLE R. McMULLEN, JUDGE




                                            -5-